Citation Nr: 1825925	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to November 5, 2013 and in excess of 60 percent since January 1, 2015 for right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 2, 2011 and in excess of 20 percent thereafter for left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1999 to December 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).

In July 2014, the Veteran testified at a video conference hearing before the undersigned.  Unfortunately, due to an equipment malfunction, the record was inaudible and a transcript could not be produced.  In August 2014, the Veteran indicated that he did not wish to appear at another hearing.

In May 2015, the Board assigned the service-connected right knee disability a 100 percent disability rating effective from November 5, 2013 to November 4, 2014 and a 30 percent disability rating thereafter.  The Board also remanded the issues of a higher rating for service-connected right knee disability and a higher initial rating for service-connected right knee disability for additional evidentiary development.

In a January 2016 VA rating decision, the RO assigned the service-connected right knee disability a 100 percent disability rating effective from November 5, 2014 to December 31, 2014 and a 60 percent disability rating thereafter.  Since the 10 percent and 60 percent disability ratings are not the maximum ratings available prior to November 5, 2013 or since January 1, 2015, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  In the January 2016 VA rating decision, the RO also assigned the service-connected left knee disability a 20 percent disability rating effective from March 2, 2011.  Since the 10 percent and 20 percent disability ratings are not the maximum ratings available prior to March 2, 2011 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  Id.

In May 2015, the Board also remanded the issue of entitlement to service connection for depression with anxiety for additional evidentiary development.  In the January 2016 VA rating decision, the RO also granted service connection for generalized anxiety disorder, which represents a full grant of the benefits sought so it is no longer on appeal before the Board.


FINDING OF FACT

In a January 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to a rating in excess of 10 percent prior to November 5, 2013 and in excess of 60 percent since January 1, 2015 for right knee disability and entitlement to an initial rating in excess of 10 percent prior to March 2, 2011 and in excess of 20 percent thereafter for left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent prior to November 5, 2013 and in excess of 60 percent since January 1, 2015 for right knee disability have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent prior to March 2, 2011 and in excess of 20 percent thereafter for left knee disability have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  In this case, the issues of entitlement to a rating in excess of 10 percent prior to November 5, 2013 and in excess of 60 percent since January 1, 2015 for right knee disability and entitlement to an initial rating in excess of 10 percent prior to March 2, 2011 and in excess of 20 percent thereafter for left knee disability were certified to the Board in March 2014, as noted in a VA Form 8, and returned to the Board after the May 2015 remand.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew these issues for appellate consideration in a January 2016 statement.  As he has withdrawn his appeal for these issues, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


ORDER

The appeal for entitlement to a rating in excess of 10 percent prior to November 5, 2013 and in excess of 60 percent since January 1, 2015 for right knee disability is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent prior to March 2, 2011 and in excess of 20 percent thereafter for left knee disability is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


